Citation Nr: 1213659	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2012, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.

The Board recognizes that the Veteran submitted a January 2011 substantive appeal disagreeing with the issue on the title page and three other issues.  However, the substantive appeal was only timely as to the issue on the title page.  The three other issues were denied by a December 2009 rating decision, and the statement of the case was issued in October 2010.  Notice of each of these adjudications was sent the same month that the decisions were promulgated.  As the January 2011 substantive appeal was not received within the one year period following notice of the rating decision denying the claims or within 60 days following notice of the statement of the case denying the claims, it was untimely for perfecting an appeal as to the these issues.  See 38 C.F.R. § 20.302(b) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a varicocele.  Specifically, additional records development is needed and the Veteran should be provided with another VA examination.  

I. Examination 

The Veteran was afforded a VA genitourinary examination in April 2010.  However, at his hearing he testified that the examiner only asked him questions.  In his May 2010 notice of disagreement, the Veteran requested a new hearing in part because he wanted his wife to attend the hearing with him to help answer questions.  He noted that he had recently had a stroke and at the examination he misinformed the doctor regarding his varicocele.  The VA examination report indicates that the claims file was not available for the examiner to review and that the Veteran could not recall ever being diagnosed with a varicocele or having lumps or swelling in his scrotum.  This is not consistent with the record as service treatment records clearly show a diagnosis of varicocele.  Given that the Veteran proclaims to be a poor historian after his stroke, it would be beneficial for him to be examined with his wife present.  Moreover, the examiner should have the benefit of review of the claims file and the pertinent history.  As such, this claim should be remanded so that the Veteran can be afforded the opportunity to attend a VA genitourinary examination with his wife present.  

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

As way of background, the Board notes that service treatment records show assessments of epididymitis and varicocele with recurrent symptoms in 1953.  A quadrennial examination in August 1957, apparently prepared in connection with reserve service, shows a left varicocele.

Post-service reviews of systems during private admissions in May 2000 and January 2002 reflect that the Veteran reported no dysuria, difficulty initiating a urine stream, or hematuria.  In August 2004 it was noted that the Veteran had urinary retention with prostatic hypertrophy.  

Private treatment records also indicate that on multiple occasions in 2006 the Veteran denied genitourinary symptoms, such as urinary frequency, polyuria, nocturia, burning or pain on urination, hematuria, urgency, testicular pain, and change in urinary stream.  He did complain of difficulty urinating in August 2006.  The impression at that time was benign prostatic hypertrophy.  In November 2007 he reported trouble clearing his bladder, and a new problem of urinary frequency was added to his problem list.  It was later noted that this was improved on Flomax.  In April 2010, he complained of trouble controlling his urine flow.  It was noted that he appeared to have an untreated urinary tract infection.  

The Veteran was afforded a VA genitourinary examination in April 2010.  He reported that he voids every 2 hours and 4 to 5 times per night.  He also experienced urgency, hesitancy and dysuria.  The examination was reportedly limited due to the Veteran's slow and unsteady gait.  The penis and testicles appeared normal, and there were no masses appreciated on either side.  The examiner diagnosed right inguinal hernia, as well as an ongoing urinary tract infection that was being treated.  

During the Veteran's hearing, he testified that he has problems with swelling and pain in his groin area.  He stated that this happened several times during service and has continued to the present.  He also endorsed urinary frequency, hesitancy, hematuria, and nocturia.  His wife, whom he married almost 5 years after his discharge from service, testified to observing genitourinary symptoms such as frequent urination and soiled underwear since they were married.  

II. Records Development

Additional records development is also warranted.  During the Veteran's hearing, he testified that he received relevant treatment at the St. Louis Medical Center from 1953 to 1969.  These records were not previously identified to VA and have not been obtained.  On remand, the Veteran should be asked to provide authorization for VA to obtain these records and to identify and authorize VA to obtain any other outstanding, relevant treatment records.  Attempts should be made to obtain any identified records.  See 38 C.F.R. § 3.159(c), (e) (2011).  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant treatment records from the VA Medical Center in Columbia, South Carolina and the Spartanburg, South Carolina VA Community Based Outpatient Clinic dating since April 2010.

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from the St. Louis Medical Center.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA genitourinary examination to determine if he currently has a scrotal disability and if so, to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has any scrotal abnormality such as a varicocele or hydrocele.  If such an abnormality is present, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

